 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNTIED STATES OF AMERCA,

 9                              Plaintiff,                 CASE NO. MJ21-315

10           v.                                            DETENTION ORDER

11   JAMES C. CREDIT,

12                              Defendant.

13          The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142(f),

14   and based upon the factual findings and statement of reasons for detention hereafter set forth,

15   finds that no condition or combination of conditions which the defendant can meet will

16   reasonably assure the appearance of the defendant as required and the safety of any other person

17   and the community.

18         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

19          Defendant has been charged by complaint with a felon in possession of a firearm,

20   Defendant has an extensive criminal history that includes a prior conviction for felon in

21   possession of a firearm. He has no gainful employment. Since 2020, Defendant has been charged

22   several times with criminal offense. He has a pending possession of stolen property charge in

23   which four warrants have been issued, with the last still active. After that charge, he was charged




     DETENTION ORDER - 1
 1   with felony theft and arresting officers noted he possessed a gun when arrested. Several months

 2   later, he was again charged in Superior Court with a drug offense which is still pending. The

 3   present allegations arise from alleged acts this year. Defendant has shown a pattern of regularly

 4   engaging in criminal conduct while on release for pending charges. His warrant history shows he

 5   is a high risk for failure to appear for court hearings.

 6           It is therefore ORDERED:

 7           (1)     Defendant shall be detained pending trial and committed to the custody of the

 8   Attorney General for confinement in a correctional facility separate, to the extent practicable,

 9   from persons awaiting or serving sentences, or being held in custody pending appeal;

10           (2)     Defendant shall be afforded reasonable opportunity for private consultation with

11   counsel;

12           (3)     On order of a court of the United States or on request of an attorney for the

13   Government, the person in charge of the correctional facility in which Defendant is confined

14   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

15   connection with a court proceeding; and

16           (4)     The Clerk shall direct copies of this order to counsel for the United States, to

17   counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

18   Officer.

19           DATED this 27th day of May, 2021.

20

21                                                                     A
                                                                BRIAN A. TSUCHIDA
22                                                              United States Magistrate Judge

23




     DETENTION ORDER - 2
